In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-04-443 CV

____________________


GEORGE WARRINER, Appellant


V.


SGT. VIRGIL WEAVER, ET AL., Appellees




On Appeal from the 136th District Court
Jefferson County, Texas

Trial Cause No. D-167,823




MEMORANDUM OPINION (1)
	George Warriner, appellant, filed a motion to dismiss this appeal.  The Court finds
that this motion is voluntarily made by the appellant prior to any decision of this Court and
should be granted.  Tex. R. App. P. 42.1(a)(1).  No other party filed a notice of appeal. 
	It is, therefore, ordered that the motion to dismiss be granted and the appeal is
therefore dismissed.  Appellate costs are assessed against the appellant.
	APPEAL DISMISSED.	
								PER CURIAM
Opinion Delivered December 16, 2004
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.